DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/15/2020 and 06/25/2021 being considered by the examiner.

Election/Restrictions
Applicant's election without traverse of Group III in the reply filed on 10/12/2022 is acknowledged, accordingly claims 17-20 are examined in this action and claims 1-16 are withdrawn. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim line 2 “an interval” should read as “ a dilution interval”.
 Appropriate correction is required.



 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, (CN 105181532 A, “Song”)  in view of Ryu, (US-20220105123-A1, “Ryu”) and Schmucker (US-20020054861-A1,” Schmucker”).

Regarding independent claim 17,

Song in figures 1-9 (and highlighted/underlined sections by the Examiner in pages 1 and 7 of English version) discloses a device, comprising: 
a measurement device (e.g., Fig.7 including processor and controlling unit 13 and measuring units 5/6) for measuring a physical property (e.g., Abstract- surface tension of the liquid) of a solution (liquid in container 17 with surfactant in container 11), the measurement device selected a tensiometer (5/6/13), 
a non-transitory computer readable medium (13) storing instructions executable by a computer processor (processor of computer controller 13 with instructions and processing the data to produce results as given in e.g., figures 3-4 and 6 with algorithm given in figure 9, showing device in figure 7  and described at highlighted part of page 7 cites fully automatic making different concentrations to provide different concentrations for surface tension measurements) , the instructions comprising functionality for:
      obtaining from the measurement device a plurality of physical property measurements (surface tension – see highlighted/underlined parts of page 7) of a sample concentration (Cs) of a surfactant and of a benchmark solution with a known concentration of the surfactant (under control by unit 13 different concentrations are made from initial C0,V0 of liquid and Cs of surfactant);
      determining an actual critical micelle concentration (Ccm) of the surfactant in the benchmark solution from the plurality of physical property measurements of the benchmark solution (controller 13 using different containers and pumping units of fig.7 and described in highlighted part creates different concentrations to determine CMC); and
at least one input device (e.g., 9 that also is connected to 11/17) connected to the computer processor (13).
Song fails to disclose:
determining a critical micelle concentration (Ccm assumed) of the sample from the plurality of physical property measurements of the sample and based on an assumed surfactant concentration (Cassumed) of the sample;
calculating the unknown concentration (Cs) of the surfactant in the sample from the following equation: Cs=Ccm/(Ccm assumed/Cassumed)

Regarding limitation 1)
Song in e.g., page 7 highlighted/underlined parts disclose determining a critical micelle concentration (Ccm) of the sample from the plurality of physical property measurements of the sample and based on a surfactant concentration (Cs) of the sample, this makes it obvious that Song’s device teaches determining a critical micelle concentration (Ccm assumed) of the sample from the plurality of physical property measurements of the sample and based on an assumed surfactant concentration (Cassumed) of the sample.

Regarding limitation 2)
 Ryu in ¶0412 (or ¶0305 of US application 62867097) teaches that based on Smith-Ewart theory, it is predicted that the number of particles nucleated leading to the formation of micelles above the CMC is proportional to the surfactant concentration to the 0.6 power. This is so because for a given surfactant the number of micelles formed generally increases with an increase in the surfactant concentration. This means Ryu teaches 
Cs = (proportional coefficient) Ccm
Schmucker in e.g., ¶0045 and claims 1-2 teaches: determining a right (unknown) concentration Surfactant B to be added to a known concentration of Surfactant A by 1- determining Ccm of surfactant A, 2- assuming a Ccm for surfactant B (Ccm assumed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Schmucker’s Ccm assumed and Cassumed for an unknown surfactant B and Ccm of surfactant A (known) to calculate an unknown concentration of Song combined with Ryu’s correlation. One of ordinary skill in the art would know when variations of one parameter is very sensitive to other physical parameter, it can be used for accurately determination of unknown physical properties.  

Regarding claim 18, which depends on claim 17

Song further discloses comprising a concentration fluid chamber (17/11).

Regarding claim 19, which depends on claim 17

Song further discloses wherein the instructions further comprise functionality for generating a control signal for the measurement device to dilute the sample and the benchmark solution when taking the plurality of physical property measurements of the sample and of the benchmark solution (see highlighted/underlined parts of page 7 citing creating different concentrations of surfactant by fully automatic and controlled unit of 13 and different pumping systems from liquid in container 17 and surfactant in container 11 and the option of starting from a high concentration).
 
Regarding claim 20, which depends on claim 19

Song further discloses wherein the instructions to dilute comprise instructions to add an amount of dilution fluid at an interval (see highlighted/underlined parts of page 7 citing creating different concentrations of surfactant by fully automatic and controlled unit of 13 and different pumping systems from liquid in container 17 and surfactant in container 11) . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
YAN, CN105115929A
YAN (e.g., in highlighted/underlined parts by Examine on English translation) teaches a device, comprising: a measurement device for measuring a physical property (terahertz absorption coefficients or refractive indexes) of a solution (sample), the measurement device, a spectrometer, for: obtaining from the measurement device a plurality of physical property measurements of a sample and of a benchmark solution with a known concentration of the surfactant;
determining a critical micelle concentration (Ccm) of the sample from the plurality of physical property measurements of the sample and based on surfactant concentration (C) of the sample; determining an actual critical micelle concentration (Ccm) of the surfactant in the benchmark solution from the plurality of physical property measurements of the benchmark solution.

Song, CN-106092833-A, “Song-2”
Song-2 (e.g., in highlighted/underlined parts by Examine on English translation ) teaches a device, comprising: a measurement device for measuring a physical property of a solution, the measurement device selected from a tensiometer, a non-transitory computer readable medium (13) storing instructions executable by a computer processor, the instructions comprising functionality for: obtaining from the measurement device a plurality of physical property measurements of a sample with an concentration (Cs) of a surfactant and of a benchmark solution with a known concentration of the surfactant; determining a critical micelle concentration (Ccm assumed) of the sample from the plurality of physical property measurements of the sample and based on a surfactant concentration (Cassumed) of the sample; determining an actual critical micelle concentration (Ccm) of the surfactant in the benchmark solution from the plurality of physical property measurements of the benchmark solution; and at least one input device connected to the computer processor(an automatic system to create different concentrations of surfactant for a solution containing a mother liquid and surfactants and a processor to calculate CMC from these different concentrations e.g., Fig.10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855